Opinion on Petition for a Rehearing.
Ross, J.
The appellant petitions for a rehearing, insisting that “The opinion wholly fails to notice and consider the existence and legal effect of the order or decree of the probate court of March 4, 1887, setting over to Charlotte McWhorter, the payee’s widow and plaintiff’s assignor, on her application, the alleged note sued on as part and parcel of the decedent’s estate; and also further omits any reference to the legal effect, considered in connection with said order or decree, of the release executed June 4, 1883, by the payee to appellant, releasing and discharging the latter from all liability to the said payee on all claims either by promissory note or personal transactions.”
The court below, on the trial of the cause, found “That on the 13th day of July, 1874, at Ligonier, Indiana, defendant executed and delivered the note sued on in this action to his father, John McWhorter, under the name and style of John McHunter; that on the 14th day of July, 1874, said John McWhorter transferred said note to Charlotte McWhorter, his wife, by delivery, as a gift; that said Charlotte McWhorter owned and controlled *498said note continuously from July 14, 1874, until May, 1888, when she transferred it to the plaintiff."
Filed April 6, 1894.
These facts, found by the court, are fully sustained by the evidence. If, as the court found, Charlotte McWhorter was the owner of the note, and had been since July 14, 1874, the order of the court made in 1887, setting it off to her as a part of her husband’s estate, did not change her title or the manner in which she acquired it. She was not bound to relinquish her title originally acquired, and claim simply under the order of the court.
With this view of the case, the release executed by John McWhorter in 1883 did not operate against the note held and owned by Charlotte McWhorter. This court will not weigh evidence and determine which side has a preponderance. The trial court has passed upon the conflicting evidence, and decided in favor of the appellee, and this court .will not disturb the finding. .
Petition overruled.